DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to because some of the text in figures 15, 18A, and 18B are blurry/illegible/too small, specifically the numbers in figure 15 and the text “Healthy Tissue” in figure 18A and 18B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20, 21, 25, 26, 32, 33 and 35-37 are objected to because of the following informalities: 
In claim 20, line 19, “the radiation delivery parameters” should be –the one or more radiation delivery parameters--.
In claim 20, line 27, “the determined radiation delivery” should be –the one or more determined radiation delivery parameters--.
In claim 21, line 3 “measuring risk of dose” should be –measuring risk of a dose--.
In claim 25, line 1 “wherein ,” should be –wherein,--.
In claim 25, line 2 “and,,” should be –and,--.
In claim 26, line 6, “the set of optimization goals” should be –the set of one or more optimization goals--.
Claim 32 should end with a period.
In claim 33, lines 1-2, “the initial and subsequent optimization constraints” should be –the one or more initial and one or more subsequent optimization constraints--. 
In claim 35, lines 1-2, “at least one of the subsequent optimization constraints” should be –at least one of the one or more subsequent optimization constraints--.
In claim 35, lines 3-4, “at least one of the initial optimization constraints” should be –at least one of the one or more initial optimization constraints--.
In claim 36, lines 1-2, “at least one of the subsequent optimization constraints” should be –at least one of the one or more subsequent optimization constraints--.
In claim 36, lines 3-4, “at least one of the initial optimization constraints” should be –at least one of the one or more initial optimization constraints--.
In claim 37, line 5, “trajectory;” should be –trajectory; and--.
In claim 37, one of the end periods needs to be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the basis of the radiation delivery parameters” in line 19 and "the treatment radiation source" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the determined radiation delivery” in line 27. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this should be –the determined one or more radiation delivery parameters— (which is based on the text in the claim) or –a determined one or more radiation delivery plan—(which is based on claims 37 and 38).
Claims 21-39 inherit the deficiencies of claim 20 and are likewise rejected.

Claim 21 recites “a radiobiological model” in line 2. It is unclear if this is a new instance or refers to the radiobiological model mentioned in line 6 of claim 20.
Claim 22 appears to be missing text in lines 2-3. This makes the claim unclear.  For the purposes of compact prosecution “limiting delivered to critical structures” is being interpreted as –limiting a dose to critical structures--.
Claim 26 recites the limitation “upon reaching one or more initial termination conditions” in lines 1-2. This makes the limitations in the claim unclear because the execution of a conditional limitation is required for the execution of the later limitations. It is not clear if the steps are required due to the conditional limitations in the claim. In addition, no termination conditions have been specified, which makes the claim unclear.
Claim 26 recites the limitation “one or more radiation delivery parameters” in lines 6-7. It is not clear if this is a new instance or refers to the same parameters mentioned in line 12 of claim 20. 
Claims 27-36 inherit the deficiencies of claim 26 and are likewise rejected.
Claims 27 and 29 recite a step with a conditional “if”. It is not clear if the step is required or not due to the conditional nature of the claim.
Claim 27 recites the limitation “the basis of an optimization algorithm” in line 11 and “the current radiation delivery parameters” in lines 17-18. There is insufficient antecedent basis for this limitation in the claim.
Claims 28-36 inherit the deficiencies of claim 27 and are likewise rejected.

Claim 29 recites the limitation “an optimization algorithm” in line 11. It is not clear if this is a new instance or refers to the same optimization algorithm mentioned in line 11 of claim 27. 
Claims 30-36 inherit the deficiencies of claim 29 and are likewise rejected.

Claim 33 recites the limitation "the one or more leaves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “the trajectory” in lines 5, 7, and 11. It is not clear which trajectory is being referred to (the initial trajectory or the optimized trajectory).
Claim 37 recites the limitation “the radiation delivery plan” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 38 inherits the deficiencies of claim 37 which is likewise rejected. 
Claim 38 recites the limitation “the trajectory” in lines 5 and 7. It is not clear which trajectory is being referred to (the initial trajectory or the optimized trajectory).

Allowable Subject Matter
Claims 20-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter: 

The closest prior art found is US 2003/0086530 (Otto). However, Otto does not disclose the combination of limitations specified below. 

In regards to claim 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, with the combination of steps which includes the steps of:
	defining a set of one or more optimization goals, the set of one or more optimization goals comprising a desired dose distribution in the subject and optimization of a metric based on a radiobiological model; and 
effecting relative movement between the treatment radiation source and the subject along the optimized trajectory and, while effecting the relative movement between the treatment radiation source and the subject along the optimized trajectory, delivering a treatment radiation beam from the treatment radiation source to the subject according to the determined radiation delivery to impart a dose distribution on the subject.
Claims 21-39 are dependent on allowable matter from claim 20 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791